»

4°” AQ 245B (Rey, 02/08/2019) Judgment in a Criminal Petty Case (Modified) Page lof

filet

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Pedro Damian Torres-Zendejas Case Number: 3:19-mj-23697

Kathryn A, Thickstun _

Defendant's Attorney Pera 33 7
me

 

 

Pe Be y

5 -
F
i

REGISTRATION NO. 88923298

THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

  

 

 

 

 

 

 

CLERE ae
(1 was found guilty to count(s) SOUTHE mn ee ena
after a plea of not guilty. cetionsnineeintn nterasenmy i EPUTY |
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
QO The defendant has been found not guilty on count(s)
L} Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

f ,
(A. TIME SERVED Oo days

 

Assessment: $10 WAIVED Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

CL) Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments

imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, September 10, 2019
Date of Imposition of Sentence

MN pf pe

DUSM HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | 3:19-mj-23697

 

 

 
